          Case 1:19-cv-00778-CJN Document 42 Filed 04/23/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


CAUSE OF ACTION INSTITUTE,

                Plaintiff,

                        v.                               Civ. A. No. 19-0778 (CJN)

UNITED STATES DEPARTMENT OF
COMMERCE,

                Defendant.


                   DEFENDANT’S MOTION FOR EXTENSION OF TIME

        Defendant, United States Department of Commerce (“Defendant”), pursuant to Rule

6(b)(1) of the Federal Rules of Civil Procedure, respectfully requests a further two-week extension

of time until May 11, 2020. This is Defendant’s third request for an extension of the deadline for

its Supplemental Brief in Support of Summary Judgment. The requested extension is made in

good faith and not for the purpose of delay. As was true of Defendant’s second request, the

extraordinary circumstances created by the COVID-19 pandemic have necessitated Defendant’s

request. Pursuant to Local Rule 7(m), Defendant contacted Plaintiff’s counsel and reports that

Plaintiff objects to the request.

        Despite its diligent efforts, Defendant is unable to meet the current deadline for submission

of supplemental briefing on summary judgment because of difficulties that undersigned counsel

has encountered working remotely and under the unusual circumstances created by the COVID-

19 pandemic.
         Case 1:19-cv-00778-CJN Document 42 Filed 04/23/20 Page 2 of 5



       On March 11, 2020, the World Health Organization publicly characterized COVID-19 as

a pandemic. 1 On March 13, 2020, the President declared a National Emergency in an effort to

address the spread of COVID-19, 2 and on March 16, 2020, the President announced new guidance

to slow the spread of the virus, including avoiding groups of more than 10 people and working or

schooling from home whenever possible. 3 This guidance follows recommendations by the Centers

for Disease Control and Prevention to engage in social distancing, and, in some circumstances, to

close schools. 4 The Office of Personnel Management has been issuing guidance concerning the

continuity of Federal Government operations, including recommendations that agencies permit

employees to telework. 5 The Office of Management and Budget has asked agencies to “offer

maximum telework flexibilities to all current telework eligible employees, consistent with the

operational needs of the departments and agencies as determined by their heads.” 6 Many schools


1
        Centers for Disease Control and Prevention. “Coronavirus Disease 2019 (COVID-19):
Situation Summary,” https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html
(last accessed Mar. 19, 2020).
2
       See https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-
emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/ (last accessed Mar. 19,
2020).
3
       See The President’s Coronavirus Guidelines for America, https://www.whitehouse.gov/
wp-content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf (last accessed
Mar. 19, 2020).
4
        See Centers for Disease Control and Prevention. “Implementation of Mitigation
Strategies for Communities with Local COVID-19 Transmission, https://www.cdc.gov/
coronavirus/2019-ncov/downloads/community-mitigation- strategy.pdf (last accessed Mar. 19,
2020).
5
       See United States Office of Personnel Management, “Memorandum for: Heads of
Executive Departments and Agencies. Subject: Coronavirus Disease 2019 (COVID-19);
Additional Guidance” (Mar. 7, 2020), available at https://www.chcoc.gov/content/coronavirus-
disease-2019-covid-19-additional-guidance (last accessed Mar. 19, 2020).
6
       See Memorandum from the Acting Director of The Office of Management and Budget to
the Heads of Departments and Agencies “Updated Guidance for National Capital Region on
Telework Flexibilities in Response to Coronavirus” (Mar. 15, 2020),



                                              -2-
          Case 1:19-cv-00778-CJN Document 42 Filed 04/23/20 Page 3 of 5



around the country and in the D.C. area are closed and will be closed for weeks. Assistant United

States Attorneys in the Civil Division have been strongly encouraged to avoid, to the maximum

extent possible, coming into office for work. And, most recently, on March 30, 2020, a Stay-at-

Home Order was issued by the Governor of the State of Maryland. (Undersigned counsel resides

in Montgomery County, Maryland).

       The spread of COVID-19 to the region has created profound challenges to achieving an

already demanding mission under the current conditions. By now, virtually all of the Department

of Justice and its components, including the United States Attorney’s Office for the District of

Columbia, are working remotely on a daily basis. As such, teleworking resources (in particular,

computing resources) are strained, and technical problems associated with those strains consume

time to troubleshoot and resolve. 7 By way of illustration, our prior request cited “interruptions in

VPN access (including reconnection delays) [that] extended, several times over, the cumulative

time needed to both to ‘meet-and-confer’ by detailed email and to draft and file this Motion”

resulting in our filing a day later than intended. ECF No. 41 n.7. That a 90-minute loss of VPN

access had the same impact on this filing establishes the similarity to be more pattern than

coincidence. 8 Simply put, across virtually all of the work, the time needed to produce the same

volume of work product has grown by a very considerable factor.



https://www.whitehouse.gov/wp-content/uploads/2020/03/M20-15-Telework-Guidance-
OMB.pdf (last accessed Mar. 19, 2020).
7
  Though in significantly greater demand, IT resources have not grown; relative to collective
need, they have shrunk. As impediments push work even further beyond the business day and
into the weekends than normal, the unavailability of support at those times is debilitating.
8
 Though late night filings are a lamentable consequence of current caseloads generally, the
presumption of diminished competition for network resources at those times makes certain
network-dependent activities good candidates for late-night work.



                                                -3-
          Case 1:19-cv-00778-CJN Document 42 Filed 04/23/20 Page 4 of 5



       The experience of the U.S. Attorney’s Office is not unique.           Collaborating in this

environment, including exchanging work-product with agency counterparts, is far more difficult

and much less efficient. And those difficulties are amplified in a case such as this, which involves

many interested stakeholders whose feedback and approvals are important and necessary

predicates to filing. Obtaining this feedback is vital not only to counsel’s presentation of

Defendant’s position in this case, but also to ensure that Defendant’s presentation to the Court is

as accurate and useful as it can be.

       To be sure, the full impact of COVID-19 on productivity was not fully appreciated at the

time of our last extension request. Responsibilities counsel accounted for in the prior request took

longer than anticipated for the reasons described; and that had considerable impact on later

deadlines to include the one in this case. Although many of the impediments persist, the impacts

of some are abating or being lessened as we acclimate. And, significantly, many of the matters

that delayed counsel’s start here have been completed, providing a further measure of confidence

that with the additional time, the matter can be brought to a close.

       For all the foregoing reasons, Defendant respectfully requests that the Court extend the

time for Defendant to file its supplement brief until May 11, 2020.




                                                -4-
         Case 1:19-cv-00778-CJN Document 42 Filed 04/23/20 Page 5 of 5



Dated: April 23, 2020               Respectfully submitted,

                                    TIMOTHY J. SHEA, D.C. Bar # 437437
                                    United States Attorney for the District of Columbia

                                    DANIEL F. VAN HORN, D.C. Bar # 924092
                                    Chief, Civil Division

                                By: /s/ John Moustakas
                                    John Moustakas, D.C. Bar #442076
                                    Assistant U.S. Attorney
                                    555 Fourth Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-2518
                                    john.moustakas@usdoj.gov




                                     -5-
